 In the Matter of AMERICANSTEEL FOUNDRIES,INDIANAHARBOR WORKSandFOREMAN'S ASSOCIATION OF AMERICA, CHAPTER 57, UNAFFILI-ATEDCase No. 13-C-2294ORDER AMENDING DECISION AND ORDERANDDENYING PETITION FOR RECONSIDERATIONJune 7, 1946On April 4, 1946, the Board issued its Decision and Order in theabove-entitled case."Thereafter, the respondent filed a Petition forReconsideration, requesting the Board to set aside and reconsider itsDecision and Order. The Board has considered the respondent's Petitionfor Reconsideration.In our Decision and Order, we stated that the delay of several monthsbetween the commission of the unfair labor practices found therein andthe issuance of the complaint did not warrant any change in the amountof back pay awarded Carmen Tamburo and Everett Nansen, whosedischarges we found were violative of Section 8 (3) of the Act. Thiswas in accordance with our practice of not abating back pay for delaysincident to the customary processing of a case.2 The respondent pointsout in its Petition for Reconsideration, however, that part of the delayin the issuance of the complaint in this case was due to instructionswhich the Board had issued to its Regional Offices, in effect at thetime of the discharges of Tamburo and Nansen, not to process unfairlabor practice charges involving discrimination against supervisory em-ployees.We are of the opinion that the respondent should not beordered to grant Tamburo and Nansen back pay for the period of thisunusual delay, and we shall accordingly amend our Decision and Order.IT IS HEREBY ORDERED that the Decision and Order of April 4, 1946,in the above-entitled case be, and it hereby is, amended by striking there-from footnote 8, and by providing that the period prior to May 12, 1944,duxing which this case was held in abeyance pursuant to the Board',167N. L. R. B 27.2SeeMatter of Cowell Portland Cement Company,40 N. L. R. B. 652,enf'd as mod. 148 F.(2d) 237 (C C A 9).68 N. L. R B., No. 73.514 AMERICAN STEEL FOUNDRIES515instructions,be excludedin computingthe amount of back pay due toCarmen Tamburo and Everett Nansen.AND ITIS FURTHER ORDEREDthat the Petitionfor Reconsideration filedby the respondent be, and it hereby is, deniedin all other respects.MR. GERARD D. REILLY took no part in the consideration of the,aboveOrderAmending Decision and Order and Denying Petition forReconsideration.696966-46-34